usDCSDNY

 

 

DOCuMENT
UNITED STATES DISTRICT COURT ELECTRON[W¢LYF&ED
soUTHERN DISTRICT oF NEw YoRK DOC# . , _ _M._ .

DATEFLED;_ ~_ G\-\ ,

TRUSTEES oF THE NEW YORK CITY

DISTRICT COUNCIL oF cARPENTERs 13_¢v_5331 (JGK)
PENSION FUND, wELFARE FUND, ANNUITY

FUND, AND APPRENTICESHIP, JOURNEYMAN

 

FUND, ET AL., AND ORDER
Plaintiffs,
- against -

cHAMPION INTERNATIONAL coNsTRUcTIoN
coRP.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiffs1 seek to compel an audit and to recover
delinquent contributions and related damages s under section 301
of the Labor Management Relations Act of 1947, as amended, 29
U.S.C. § 185, and under sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.

§§ 1132(a)(3} and 1145 W allegedly due to the plaintiffs from
the defendant,r Champion International Construction Corp.
(“Champion lnternational”). The plaintiffs claim that Champion
International is the alter ego of Champion Construction Corp.

(“Champion Construction”). The plaintiffs contend that they are

 

1 Trustees Of The New York City District Council Of Carpenters Pension
Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining,
Educational and Industry Fund; Trustees Of The New York City Carpenters
Relief and Charity Fund; and The New York City and Vicinity Carpenters Labor~
Management Corporation.

 

entitled to the requested audit of, and contributions and

damages from, Champion International pursuant to a collective

bargaining agreement (“CBA”) between Champion Construction and

the New York City District Council of Carpenters (the “Union”).
I.

The underlying dispute arose after the plaintiffs conducted
an audit of Champion Construction and found that Champion
Construction failed to remit to the plaintiffs all contributions
required under the CBA. Amended Complaint I 12. The plaintiffs
initiated arbitration to recover the delinquent contributions
pursuant to the CBA’s arbitration clause. ld; § 13.

An arbitration hearing was scheduled for February 18, 2014,
but Champion Construction requested that the hearing be
adjourned because Champion Construction had scheduled an
appointment for the plaintiffs’ auditor to perform an audit. §ee
Fojas Decl. Ex. B at 1-2. However, Champion Construction failed
to keep its scheduled audit appointment. ld; at 2. In an October
28, 2014, opinion and award, the arbitrator found that Champion
Construction violated the CBA by refusing to make its books and
records available so that the plaintiffs could conduct the
scheduled audit. §ee id; Tbe arbitrator then awarded the
plaintiffs $900,033.12 in delinquent contributions ~ the amount

that the plaintiffs estimated they were owed. Id. The arbitrator

 

 

 

 

also awarded the plaintiffs interest, attorneys’ fees, and other
damages and costs, for a total of $1,155,709.72. §d; at 3.

On December 2, 2014, the plaintiffs commenced an action in
this District to enforce the arbitration award. ld; Ex. A. at l.
Champion Construction failed to respond to the plaintiffs'
Complaint. ld; In a February 27, 2015, default judgment and
order, a court in this District awarded the plaintiffs
$1,155,709.72 plus $17,454.15 in interest and $972.50 in
attorneys' fees and costs, for a total judgment of
$1,174,136.37. £d;

The plaintiffs then commenced this suit against Champion
International to enforce the judgment rendered against Champion
Construction. The plaintiffs allege that Champion International
was, at relevant times, “an alter ego and successor of and
single employer with” Champion Construction. Amended Complaint
I 17. According to the plaintiffsr the two entities had common
ownership, management, and supervision; shared a telephone
number, website, and address; used the same equipment, vehicles,
and facilities; and employed the same workers and performed the
same work without any meaningful distinction. §d; II 20-25.
Thus, the plaintiffs contend, Champion International is subject
to the CBA’s terms and is liable for both its own and Champion
Construction’s unpaid contributions and obligations to the

plaintiffs. ld. I 28.

 

 

Despite being served with the plaintiffs' complaint in this
action, Champion International has not responded. The Clerk
entered a certificate of default on September 6, 2018. Dkt. No.
15. The plaintiffs filed a motion for a default judgment against
Champion lnternational on September 21, 2018. Champion
International did not oppose the motion and failed to appear at
the October 18, 2018, hearing related to the plaintiffs’ motion
for a default judgment.

The plaintiffs seek a default judgment against Champion
International as follows:

a. Declaring, in accordance with the Declaratory
Judgment Act, 28 U.S.C. §§ 2201~02, that Defendant and
Champion Construction are alter egos of each other,
bound by Champion Construction’s CBA with the Union, and
jointly' and severally liable for each other’s
obligations under the CBA;

b. Awarding Plaintiffs damages of 31,358,240.37,
representing the amount of the February 27, 2015
Judgment of this Court in favor of Plaintiffs and against
Champion Construction Corp. - plus additional interest
of $169,722.06 and attorneys' fees and costs of
$14,381.94, for a total of $1,358,240.37, with
postjudgment interest to accrue at the statutory rate
prescribed by 28 U.S.C. § 1961;

c. Requiring Defendant, beginning' on or before
October 30, 2018, and continuing thereafter until an
audit may be completed, to submit to and cooperate in an
audit by [Plaintiffs] and/or their auditors or other
representatives of Defendants’ books and records
covering the period January 2010 through June 2015;

d. Requiring [Plaintiffs], within thirty days
following the completion. of such audit, to file any
motion for an award of additional damages arising from
such audit; and

 

 

e. Granting such other and further relief as this
Court may deem just and proper.

Fojas Decl. l 31. The plaintiffs’ motion for a default judgment
is granted.
II.

First, the plaintiffs ask this Court to declare, pursuant
to the Declaratory Judgment Act (the “DJA”), 28 U.S.C. §§ 2201-
02, that Champion lnternational and Champion Construction are
alter egos of each other.

A.

Under the DJA, “{i}n a case of actual controversy within
its jurisdiction . . . any court of the United States . . . may
declare the rights and other legal relations of any interested
party seeking such declaration, whether or not further relief is
or could be sought.” 28 U.S.C. § 2201(a) (emphasis added}. A

court’s exercise of jurisdiction under the DJA is discretionary.

See Dow Jones & Co. v. Harrods, Ltd., 346 F.3d 357, 359 (2d Cir.

 

2003) (per curiam); Bruce Winston Gem Corp. v. Harry`Winston,

 

lnc., No. 09cv7352, 2010 WL 3629592, at *6 (S.D.N.Y. Sept. 16,

 

2010). However, the Court of Appeals for the Second Circuit has
held that federal district courts must entertain declaratory
judgment actions when the judgment “will serve a useful purpose
in clarifying and settling the legal relations in issue” or

“when it will terminate and afford relief from the uncertainty,

 

insecurity, and controversy giving rise to the proceeding.”

Cont’l Cas. Co. v. Coastal Sav. Bank, 977 F.2d 734, 737 (2d Cir.

 

1992); see also Duane Reade, Inc. v. St. Paul Fire and Marine

 

lns. Co., 411 F.3d 384, 389 (2d Cir. 2005); Gonzalez v. J.P.

Morgan Chase Bank, N.A., 228 F. Supp. 3d 277, 286 {S.D.N.Y.

 

2017).

In this case, there is an actual case or controversy: the
plaintiffs' alleged enforceability against Champion
lnternational of the February 27, 2015, default judgment
rendered against Champion Construction and the plaintiffs’

` ability to audit Champion lnternational. Declaring whether
Champion International is an alter ego of Champion Construction,
and thus liable for the default judgment against Champion
Construction and subject to other obligations under the CBA,
would clarify and settle the legal relations at issue in this

case. See Cont’l Cas. Co., 977 F.2d at 737. The Court therefore

 

exercises its discretion to entertain jurisdiction under the

DJA.

B.
The determination of whether one company is the alter ego
of another “depends on ‘the totality of the facts.’” Trustees of

the New City Dist. Councii of Carpenters Pension Fund v.

 

Integrated Structures Corp., 595 F. App'X 15, 17 (2d Cir. 2014)

 

(summary order) (quoting United States v. Funds Held in the Name

 

 

 

or for the Benefit of Wetterer, 210 F.3d 96, 106 (2d Cir.

 

2000)). Relevant facts include, inter alia, commonality in
management, business purpose and operationsr equipment,
supervision, and ownership. N.Y. State Teamsters Conference

Pension & Ret. Fund v. Express Servs., Inc., 426 F.3d 640, 649

 

(2d Cir. 2005). “‘The purpose of the alter ego doctrine in the
ERISA context is to prevent an employer from evading its
obligation under the labor laws,’ consistent with ‘a general

,~

federal policy of piercing the corporate veil when necessary.

Integrated Structures Corp., 595 F. Appix at 17 (quoting Ret.

 

Plan of UNITE HERE Nat’l Ret. Fund v. Kombassan Holding A.S.,

 

629 F.3d 282, 288 (2d Cir. 2010)).

As stated above, the plaintiffs have pleaded that Champion
Construction and Champion International had common ownership,
management, and supervision; shared a telephone number, website,
and address; used the same equipment, vehicles, and facilities;
and employed the same workers and performed the same work
without any meaningful distinction. Amended Complaint TI 20~25.
“[A] party's default is deemed to constitute a concession of all

well pleaded allegations of liability.” Greyhound Exhibitgroup,

 

lnc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992).

 

The well pleaded facts listed above are sufficient for this
Court to declare Champion International and Champion

Construction alter egos of one another. See NLRB v. G & T

 

 

 

Terminal Packaging Co., 246 F.3d 103, 118 (2d Cir. 2001)

 

(finding one company the alter ego of another where the two
shared “a common ownership, management, business purpose, and
place of business, as well as substantially the same equipment
and employees”). As such, Champion International is legally
equivalent to a signatory of the CBA between Champion

Construction and the Union. See Kombassan Holding A.S., 629 F.3d

 

at 288. Champion International is therefore bound by the terms
of the CBA and is jointly and severally liable for any judgment

entered against Champion Construction. See Trustees of N.Y.C.

 

Dist. Council of Carpenters Pension, Welfare, Annuity, &
Apprenticeship, Journeyman Retraining, Educ. & Indus. Funds v.

Access Sols. Grp., LLC, No. 17cv4679, 2017 WL 5256765, at *3

 

(S.D.N.Y. Nov. 13, 2017).
III .

NeXt, the plaintiffs request that this Court enter a
default judgment against Champion International enforcing the
$1,174,136.37 default judgment entered by a court in this
District against Champion Construction on February 27, 2015. The
plaintiffs also seek to recover the interest that has accrued on
the $900,033.12 principal arbitration award, attorneys' fees and

costs, and postjudgment interest under 28 U.S.C. § 1961.

 

 

A.

A Court in this District has already confirmed the
plaintiffs’ arbitration award by issuing a default judgment
against Champion Construction confirming the award. Therefore,
this case does not require this Court to review the arbitration
award - the court that entered the February 27, 2015, default
judgment already determined that a judgment was warranted. ln
any event, independent review of the arbitration award confirms
that the award is valid.

A district court's role in reviewing an arbitration award

is extremely limited. United Paperworkers Int’l Union, AFL-CIO

 

 

v. Miscor lnc., 484 U.S. 29 (1987); United Steelworkers v.

Enterprise Wheel & Car Corp., 363 U.S. 593 (1960). The Supreme

 

Court has explained that district courts “are not authorized to
reconsider the merits of an award even though the parties may
allege that the award rests on errors of fact or on
misinterpretation of the contract.” §i§pg, 484 U.S. at 36. The
Court instructed that “[a]s long as the arbitrator’s award
‘draws its essence from the collective bargaining agreement,'
and is not merely ‘his own brand of industrial justice,’ the

award is legitimate.” Id. (quoting United Steelworkers, 363 U.S.

 

at 596). Accordingly, an arbitration award is to be confirmed if

there is even a “barely colorable justification” for the

 

 

decision. United States Steel & Carnegie Pension Fund v.

 

Dickinson, 753 F.2d 250, 252 (2d Cir. 1985).

However, the Second Circuit Court of Appeals has explained
that a default judgment is generally inappropriate in a
proceeding to confirm or vacate an arbitration award because
“[a] motion to confirm or vacate an §arbitration] award is
generally accompanied by a record, such as an agreement to
arbitrate and the arbitration award decision itself. . . . [T]he
petition and accompanying record should [be] treated as akin to
a motion for summary judgment based on the movant’s

submissions.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109

 

(2d Cir. 2006).

The standard for granting summary judgment is well
established. “The [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see CeloteX Corp. v. Catrett, 477 U.S.

 

317, 322"23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d Cir.

 

2017). The substantive law governing the case will identify
those facts that are material and “{o]nly disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 248 (l986); see

 

also N.Y.C. Dist. Council of Carpenters v. Reilly Partitions,

10

 

 

§§g;, No. l8cv1211, 2018 WL 2417849, at *2 (S.D.N.Y. May 29,
2018).

The arbitrator’s award was not the arbitrator's “own brand
of industrial justice.” §ee Mi§§g, 484 U.S. at 36 (quoting

United Steelworkers, 363 U.S. at 596). The arbitrator found that

 

uncontroverted testimony and evidence established that Champion
Construction was bound by the CBA, that the plaintiffs’ audit
request was proper, and that Champion Construction violated the
agreement by refusing to make available its books and records.
Fojas Decl. EX. B at 2. The arbitrator properly found that
Champion Construction therefore owed the plaintiffs the
estimated $900,033.12 in delinquent contributions plus other
damages, fees, and costs. Based on the limited review that is
appropriate of an unopposed request to confirm an arbitration
award, the Court finds that there is no genuine dispute of
material fact and that the plaintiffs are entitled to the
arbitration award.
* * *

The plaintiffs are entitled to collect from Champion
International the $1,174,136.37 default judgment, entered
against its alter ego, Champion Construction, pertaining to the

October 28, 2014, arbitration award.

11

 

 

B.

The plaintiffs request a judgment for the interest that has
accrued since February 27,r 2015, on the $900,033.12 principal
arbitration award. The plaintiffs claim that interest has
accrued at a rate of 5.25 percent per annum.

The CBA states that if the plaintiffs receive a favorable
judgment in a proceeding before an arbitrator to collect
delinquent contributions, the plaintiffs are entitled to
“interest on the unpaid contributions determined at the prime
rate of Citibank plus 2%.” Fojas Decl. EX. C at 54. The
arbitrator stated in his October 28, 2014, opinion and award
that the plaintiffs were entitled to the interest accruing on
the entire $1,155,709.72 arbitration award, not just the
$900,033.12 principal, at a rate of 5.25 percent. However, given
the language of the CBA - providing for “interest on the unpaid
contributions” - and the plaintiffs' own request for the
interest that has accrued only on the principal, not the entire
arbitration award, the Court finds that the plaintiffs are
entitled to the interest that has accrued at a rate of 5.25
percent per annum since February 27, 2015, on the $900,033.l2 of
estimated delinquent contributions.

C.
The plaintiffs request attorneys’ fees in the amount of

$13,856.00 for 43.4 hours of services rendered. See id. Ex. H.

12

 

 

Two attorneys, each being either a partner or of counsel, billed
37.6 total hours at a $350 hourly rate, and paralegals billed
5.8 total hours at a $120 hourly rate. §ee id;; Pls.’ Mem. at
15. The plaintiffs also request $525.94 in filing and service
fees arising out of this action. Fojas Decl. Ex. H. Thus, the
plaintiffs request a total of $14,381.94 in attorneys' fees and
costs.

The CBA provides for reasonable attorneys’ fees and costs
in the event that the plaintiffs obtain a favorable judgment in
court proceedings for delinquent contributions. ld; Ex. C at 54.
Moreover, the plaintiffs' total request for $14,381.94 is
reasonable. The amount of time billed in this case, the hourly
billing rates, and the amount of filing and service fees are

reasonable. See Sheehan v. Metro. Life Ins. Co., 450 F. Supp. 2d

 

321, 328 (S.D.N.Y. 2006) (allowing an associate hourly rate of
$300 and a paralegal hourly rate of $150 in an ERISA case); see

also Abondolo v. H. a M. S. Meat Corp., No. 07cv3870, 2008 WL

 

2047612, at *4 (S.D.N.Y. May 12, 2008) (“[C]ourts have routinely
awarded attorneys fees in cases where a party merely refuses to
abide by an arbitrator's award without challenging or seeking to
vacate it through a motion to the court.”) (collecting cases).
D.
The plaintiffs are also entitled to postjudgment interest

on the full amount of the judgment at the rate provided under 28

13

 

 

 

 

U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir.

 

1996) (“The award of post-judgment interest is mandatory on
awards in civil cases as of the date judgment is entered.”
(citing 28 U.S.C. § 1961(a)).

IV.

Finally, the plaintiffs request that the Court order
Champion International “to submit to and cooperate in an audit
by the [plaintiffs} and/or their auditors or other
representatives of §Champion International's] books and records
covering the period January 2010 through June 2015.”

The CBA between Champion Construction and the Union a to
which Champion lnternational is effectively a party as Champion
Construction's alter ego - provides, “lt shall be a violation of
this Agreement for any Employer . . . to fail to furnish proper
records when requested, for the purpose of completing an audit.”
Fojas Decl. Ex. C at 47. Champion lnternational has not yet
submitted to an audit, and the plaintiffs have been unable to
determine the precise amount of delinquent contributions owed by
Champion Construction and Champion International. lt is the
plaintiffs' right to conduct such an audit.

Therefore, the Court requires that Champion International,
beginning within thirty days of the entry of judgment in this

case, submit to an audit scheduled by the plaintiffs. The

l4

 

 

plaintiffs shall immediately provide a copy of this Order to
Champion lnternational.

The Court retains jurisdiction over this case so that it
may modify its judgment in light of the results of the audit.
Within thirty days of their audit of Champion International, the
plaintiffs shall file a motion to amend the Court’s judgment so
that the Court may award additional damages,r if any, as
determined by the result of the plaintiffs’ audit of Champion

lnternational. See La Barbera v. J F H Mak Trucking, lnc., No.

 

98cv7291, 2007 WL 1827833, at *4 & n.ll (E.D.N.Y. June 22, 2007)
(collecting cases in which courts entered a default judgment
against a party, required that party to submit to an audit, and
reserved jurisdiction to entertain a motion to modify the
judgment in light of the audit).
CONCLUSION

The plaintiffs’ motion for a default judgment against
Champion lnternational is granted. The Clerk of Court is
directed to enter judgment against Champion International and
for the plaintiffs as follows:

- $1,174,136.37, representing the February 27, 2015, default
judgment entered against Champion Construction.

- The interest that has accrued, at a rate of 5.25 percent per
annum, between February 27, 2015, and the date of judgment in
this case, on the $900,033.12 principal arbitration award.

- $l4,381.94 in attorneys' fees and costs.

15

 

Postjudgment interest on the entire amount noted above will
accrue from the date judgment is entered at the rate provided by
28 U.S.C. § 1961(a).

Champion International, beginning within thirty days of the
entry of judgment in this case,r shall submit to an audit
scheduled by the plaintiffs. The plaintiffs shall immediately
provide a copy of this Order to Champion International. The
Court retains jurisdiction over this case with regard to
contributions and damages determined to be owed to the
plaintiffs during the audit. If the plaintiffs’ audit reveals
that Champion lnternational owes additional contributions or
damages, the plaintiffs shall file a motion to amend this
judgment accordingly within thirty days of completing the audit.
SO ORDERED.

Dated: New York, New York

october 30, 2013 r/_`/\`;\k [K l

\John G. Koeltl
United States District Judge

 

16

 

 

